HOWARD M. LEVINE                                                             1000 SW Broadway, Suite 1400
Attorney | Admitted in Oregon & Washington                                          Portland, Oregon 97205
503.243.1637 direct                                                       503.227.1111 or 800.352.7078 main
hlevine@sussmanshank.com                                                                   503.248.0130 fax
                                                                                         sussmanshank.com

                                             November 20, 2019

    VIA ECF

    The Honorable Peter C. McKittrick
    United States Bankruptcy Court
    for the District of Oregon
    1050 S.W. Sixth Avenue, #700
    Portland, OR 97204

            Re:      In re Christian S. Radabaugh, Sr.
                     U.S. Bankruptcy Court for the District of Oregon
                     Case No. 18-34244-pcm11
                     Our File No. 24987-001

    Dear Judge McKittrick:

    I represent GP LLC (“GP”) in the above matter.

    I received Nicholas Henderson’s letter to the Court about an hour ago consenting to the
    relief GP LLC requested in its Second Amended Motion to Dismiss and asking that
    Mr. Radabaugh be excused from attending tomorrow’s trial. A few minutes later, I
    received an email from Mr. Henderson telling me that the Court excused
    Mr. Radabaugh from attending the trial.

    I was not informed until I saw Mr. Henderson’s letter to the Court that Mr. Radabaugh
    was going to ask to be excused from attending the trial. Mr. Radabaugh, as the Debtor,
    is a key witness at the trial and I fully expected the Debtor to appear at a trial on
    dismissal of his own case.

    I cannot determine from the Court’s message that Mr. Henderson relayed to me
    whether the Court intends for me to put on a case on the merits tomorrow, or if the
    Court will simply be discussing implementation of the consent to the dismissal and the
    one-year Title 11 refiling bar.

    In light of the foregoing, it would be very helpful if the Court could clarify how it intends
    to conduct tomorrow’s trial so that I know whether or not to continue to prepare for a trial
    on the merits. Also, my client will be traveling from California tonight to attend the trial
    so it would be helpful to know whether or not he needs to attend.




                           Case 18-34244-pcm11       Doc 309     Filed 11/20/19
The Honorable Peter C. McKittrick
November 20, 2019
Page 2


Thank you.

                                               Very truly yours,

                                               SUSSMAN SHANK LLP

                                               /s/ Howard M. Levine

                                               Howard M. Levine

HML:jeh
c:    ECF Participants
*24987-001\LETTER TO P. MCKITTRICK RE 112119 HEARING (03320022);1




                          Case 18-34244-pcm11                Doc 309   Filed 11/20/19
